Exhibit 10.1

THE ASSOCIATED GENERAL CONTRACTORS OF AMERICA

LOGO [g89146image001.jpg]

AGC DOCUMENT NO. 410

STANDARD FORM OF DESIGN-BUILD AGREEMENT AND

GENERAL CONDITIONS BETWEEN OWNER AND

DESIGN-BUILDER

(Where the Basis of Payment is the Cost of the Work Plus a Fee)

This standard form agreement was developed with the advice and cooperation of
the AGC Private Industry Advisory Council, a number of Fortune 500 Owners’
design and construction managers who have been meeting with AGC contractors to
discuss issues of mutual concern. AGC gratefully acknowledges the contributions
of these owners’ staff who participated in this effort to produce a basic
agreement for construction.

TABLE OF ARTICLES

1. AGREEMENT

2. GENERAL PROVISIONS

3. DESIGN-BUILDER’S RESPONSIBILITIES

4. OWNER’S RESPONSIBILITIES

5. SUBCONTRACTS

6. TIME

7. COMPENSATION

8. COST OF THE WORK

9. CHANGES IN THE WORK

10. PAYMENT FOR CONSTRUCTION PHASE SERVICES

11. INDEMNITY,

12. INSURANCE, BONDS, AND WAIVER OF SUBROGATION

13. SUSPENSION AND TERMINATION OF THE AGREEMENT AND OWNER’S RIGHT TO PERFORM
DESIGN-BUILDER’S RESPONSIBILITIES

14. DISPUTE RESOLUTION

15. MISCELLANEOUS PROVISIONS

16. EXISTING CONTRACT DOCUMENTS



--------------------------------------------------------------------------------

AMENDMENT NO. 1

This Agreement has important legal and insurance consequences. Consultation with
an attorney and an insurance adviser is encouraged with respect to its
completion or modification.

ARTICLE 1

AGREEMENT

This Agreement is made to be effective as of the 6th day of March in the year
2006 by and between the

OWNER

The Midland Company

7000 Midland Boulevard

Batavia, Ohio 45102-2601

and the

DESIGN-BUILDER

Miller-Valentine Construction, LLC, an Ohio limited liability company

4000 Miller-Valentine Court

P.O. Box 744

Dayton, Ohio 45401-0744

for services in connection with the following PROJECT

Five story office addition to the existing facility located at 7000 Midland
Boulevard, Amelia, Ohio, with a single story conference center with a basement,
fit-up of the first, third and fourth floors of the addition and all related
site work.

Notice to the parties shall be given at the above addresses.

ARTICLE 2

GENERAL PROVISIONS

2.1 TEAM RELATIONSHIP The Owner and the Design-Builder agree to proceed with the
Project on the basis of trust, good faith and fair dealing and shall take all
actions reasonably necessary to perform this Agreement in an economical and
timely manner, including consideration of design modifications and alternative
materials or equipment that will permit the Work to be constructed by the Dates
of Substantial Completion and Final Completion if they are established by
Amendment No. 1. The Design-Builder agrees to procure or furnish, as permitted
by the law of the State in which the Project is located, the design phase
services and construction phase services as set forth below.

2.1.1 The Design-Builder represents that it is an independent contractor and
that it is familiar with the type of work it is undertaking.

2.2 ARCHITECT/ENGINEER. Architectural and structural engineering services shall
be procured from licensed, independent design professionals retained by the
Owner pursuant to a separate agreement between the Owner and the
Architect/Structural Engineer (“Architect/Structural Engineer’s Agreements”).
The Owner covenants and warrants to the Design-Builder that the
Architect/Structural Engineer’s Agreements shall expressly require the
Architect/Structural Engineer to provide the design information and services
needed by the Design-Builder to perform the Work. The Architect for the Project
is PDT Architects/Planners. The Structural Engineer for the Project is
Smith/Roberts & Associates, Inc. Site/civil and mechanical engineering services
shall be procured from licensed, independent design professionals retained by
the Design-Builder or furnished by licensed employees of the Design-Builder is
located. The standard of care for site/civil and mechanical engineering services
performed under this Agreement shall be the care and skill ordinarily used by
members of the site/civil and mechanical engineering profession practicing under
similar conditions at the same time and locality. The person or entities
providing architectural and structural engineering services shall be referred to
collectively as the Architect/Structural Engineer. The person or entity
providing site/civil and mechanical engineering services shall be referred to
collectively as the Civil/Mechanical Engineer. If the Civil/Mechanical Engineer
is an independent design professional, the site/civil and mechanical engineering
services shall be procured pursuant to a separate agreement between the
Design-Builder and the Civil/Mechanical Engineer. The civil engineer for the
Project is SWA Design Group, Inc. (“Civil Engineer”) The mechanical engineer for
the Project is Heapy Engineering, LLC (“Mechanical Engineer”).



--------------------------------------------------------------------------------

2.3 EXTENT OF AGREEMENT This Agreement is solely for the benefit of the parties,
represents the entire and integrated agreement between the parties, and
supersedes all prior negotiations, representations or agreements, either written
or oral. The Owner and the Design-Builder agree to look solely to each other
with respect to the performance of the Agreement. The Agreement and each and
every provision is for the exclusive benefit of the Owner and the Design-Builder
and not for the benefit of any third party nor any third party beneficiary,
except to the extent expressly provided in the Agreement.

2.4 DEFINITIONS

 

  .1 The Contract Documents consist of:

a. Change Orders and written amendments to this Agreement including exhibits and
appendices, signed by both the Owner and the Design-Builder, including Amendment
No. 1 if executed;

b. this Agreement except for the existing Contract Documents set forth in item
e. below;

c. the most current documents approved by the Owner pursuant to Subparagraph
3.1.4, 3.1.6 or 3.1.7;

d. the information provided by the Owner pursuant to Clause 4.1.2.1;

e. the Contract Documents in existence at the time of execution of this
Agreement which are set forth in Article 16;

f. the Owner’s Program provided pursuant to Subparagraph 4.1.1;

In case of any inconsistency, conflict or ambiguity among the Contract
Documents, the documents shall govern in the order in which they are listed
above.

.2 The term day shall mean calendar day, unless otherwise specifically defined.

.3 Design-Builder’s Fee means the compensation paid to the Design-Builder for
salaries and other mandatory or customary compensation of the Design-Builder’s
employees at its principal and branch offices except employees listed in
Subparagraph 8.2.2, general and administrative expenses of the Design-Builder’s
principal and branch offices other than the field office, and the
Design-Builder’s capital expenses, including interest on the Design-Builder’s
capital employed for the Work, and profit.

.4 Defective Work is any portion of the Work not in conformance with the
Contract Documents as more fully described in Paragraph 3.8.

.5 The term Fast-track means accelerated scheduling which involves commencing
construction prior to the completion of drawings and specifications and then
using means such as bid packages and efficient coordination to compress the
overall schedule. The Design-Builder shall notify the Owner if the Cost of the
Work includes costs anticipated due to any accelerated schedule or other
Fast-tracking of the Project.

.6 Final Completion occurs on the date when all of Design-Builder’s obligations
under this Agreement are complete and accepted by the Owner and final payment
becomes due and payable.

.7 A Material Supplier is a party or entity retained by the Design-Builder to
provide material and equipment for the Work.

.8 Others means other contractors and all persons at the Worksite who are not
employed by Design-Builder, its Subcontractors or Material Suppliers.

.9 The Owner is the person or entity identified as such in this Agreement and
includes the Owner’s Representative.

.10 The Owner’s Program is an initial description of the Owner’s objectives,
that may include budget and time criteria, space requirements and relationships,
flexibility and expandability requirements, special equipment and systems, and
site requirements.

. 11 The Project, as identified in Article 1, is the building, facility and/or
other improvements for which the Design-Builder is to perform the Work under
this Agreement. It may also include improvements to be undertaken by the Owner
or Others.



--------------------------------------------------------------------------------

.12 A Subcontractor is a party or entity, which shall include the
Civil/Mechanical Engineer, retained by the Design-Builder as an independent
contractor to provide the on-site labor, materials, equipment and/or services
necessary to complete a specific portion of the Work. The term Subcontractor
does not include the Architect/Structural Engineer or any separate contractor
employed by the Owner or any separate contractors subcontractors.

.13 Substantial Completion of the Work, or of a designated portion, occurs on
the date when the Design-Builder’s obligations are sufficiently complete in
accordance with the Contract Documents so that the Owner can or does occupy or
utilize the Project, or a designated portion, for the use for which it is
intended, in accordance with Paragraph 10.4. The issuance of a Certificate of
Occupancy is not a prerequisite for Substantial Completion if the Certificate of
Occupancy cannot be obtained due to factors beyond the Design-Builder’s control.
This date shall be confirmed by a Certificate of Substantial Completion signed
by the Owner and the Design-Builder. The Owner shall be entitled to rely on
inspections by the Architect/Strutural Engineer and other professionals in
determining whether to sign the Certificate of Substantial Completion. The
Certificate shall state the respective responsibilities of the Owner and the
Design-Builder for security, maintenance, heat, utilities, damage to the Work,
and insurance. The Certificate shall also list the items to be completed or
corrected, and establish the time for their completion and correction, within
the time frame, if any, established in Amendment No. 1 for the Date of Final
Completion.

.14 A Subsubcontractor is a party or entity who has an agreement with a
Subcontractor to perform any portion of the Subcontractor’s work.

.15 The Work is the Design Phase Services procured or furnished in accordance
with Paragraph 3.1, the preparation of the Projected Cost of the Work in
accordance with Subparagraph 3.1.7, the Construction Phase Services provided in
accordance with Paragraph 3.3, Additional Services that may be provided in
accordance with Paragraph 3.10, and other services which are necessary to
complete the Project in accordance with and reasonably inferable from the
Contract Documents.

.16 Worksite means the geographical area at the location mentioned in Article 1
where the Work is to be performed.

ARTICLE 3

DESIGN-BUILDER’S RESPONSIBILITIES

Except for the architectural, design and structural engineering services to be
provided by the Architect/Structural Engineer, the Design-Builder shall be
responsible for procuring or furnishing the design and for the construction of
the Work consistent with the Owner’s Program, as such Program may be modified by
the Owner during the course of the Work. The Design-Builder shall exercise
reasonable skill and judgment in the performance of its services consistent with
the team relationship described in Paragraph 2.1, but does not warrant nor
guarantee schedules and estimates.

The Design-Builder and the Owner may establish a Fast-track approach to the
design and construction services necessary to complete the Project. Such
agreement establishing a Fast-track approach and the Schedule of the Work shall
be included as an exhibit to this Agreement. In the absence of such agreement,
the parties shall proceed in accordance with Paragraphs 3.1 and 3.3 below.

3.1 DESIGN PHASE SERVICES

3.1.1 PRELIMINARY EVALUATION. The Design-Builder shall review the Owner’s
Program to ascertain the requirements of the Project and shall verify such
requirements with the Owner. The Design-Builder’s review shall also provide to
the Owner a preliminary evaluation of the site with regard to access, traffic,
drainage, parking, building placement and other considerations affecting the
building, the environment and energy use, as well as information regarding
applicable governmental laws, regulations and requirements. The Design-Builder
shall also propose alternative architectural, civil, structural, mechanical,
electrical and other systems for review by the Owner, to determine the most
desirable approach on the basis of cost, technology, quality and speed of
delivery. The Design-Builder will also review existing test reports but will not
undertake any independent testing nor be required to furnish types of
information derived from such testing in its Preliminary Evaluation. Based upon
its review and verification of the Owner’s Program and other relevant
information the Design-Builder shall provide a Preliminary Evaluation of the
Project’s feasibility for the Owner’s acceptance. The Design-Builder’s
Preliminary Evaluation shall specifically identify any deviations from the
Owner’s Program.

3.1.2 PRELIMINARY SCHEDULE. The Design-Builder shall prepare a preliminary
schedule of the Work. The Owner and the Architect/Strutural Engineer shall
provide written approval of milestone dates established in the preliminary
schedule of the Work. The schedule shall show the activities of the Owner, the
Architect/Structural Engineer, the Civil/Mechanical Engineer and the
Design-Builder necessary to meet the Owner’s completion requirements. The
schedule shall be updated periodically with the level of detail for each
schedule update reflecting the information then available. If an update
indicates that a previously approved schedule will not be met, the
Design-Builder shall recommend corrective action to the Owner in writing.



--------------------------------------------------------------------------------

3.1.3 PRELIMINARY ESTIMATE. When sufficient Project information has been
identified, the Design-Builder shall prepare for the Owner’s acceptance a
preliminary estimate utilizing area, volume or similar conceptual estimating
techniques. The estimate shall be updated periodically with the level of detail
for each estimate update reflecting the information then available. If the
preliminary estimate or any update exceeds the Owner’s budget, the
Design-Builder shall make recommendations to the Owner.

3.1.4 SCHEMATIC DESIGN DOCUMENTS. The Design-Builder shall submit for the
Owner’s written approval Schematic Design Documents for the civil, mechanical,
electrical and other systems being designed by the Design-Builder or its
Civil/Mechanical Engineer, based on the agreed upon Preliminary Evaluation.
Schematic Design Documents shall include drawings, outline specifications and
other conceptual documents illustrating the Project’s basic elements, scale, and
their relationship to the Worksite. One set of these documents shall be
furnished to the Owner. When the Design-Builder submits the Schematic Design
Documents the Design-Builder shall identify in writing all material changes and
deviations that have taken place from the Design-Builder’s Preliminary
Evaluation, schedule and estimate. The Design-Builder shall update the
preliminary schedule and estimate based on the Schematic Design Documents.
Schematic Design Documents for the architectural and structural portions of the
Project shall be provided to the Owner and the Design-Builder by the
Architect/Strutural Engineer.

3.1.5 PLANNING PERMITS. The Design-Builder shall obtain and the Owner shall pay
for all planning permits necessary for the construction of the Project.

3.1.6 DESIGN DEVELOPMENT DOCUMENTS. The Design-Builder shall submit for the
Owner’s written approval Design Development Documents based on the approved
Schematic Design Documents. The Design Development Documents shall further
define the Project including drawings and outline specifications fixing and
describing the Project size and character as to site utilization, and other
appropriate elements incorporating the civil, mechanical, electrical, and other
systems being designed by the Design-Builder or its Civil/Mechanical Engineer.
One set of these documents shall be furnished to the Owner. When the
Design-Builder submits the Design Development Documents, the Design-Builder
shall identify in writing all material changes and deviations that have taken
place from the Schematic Design Documents. The Design-Builder shall update the
schedule and estimate based on the Design Development Documents. Design
Development Documents for the architectural/structural portions of the Project
shall be provided to the Owner and the Design-Builder by the Architect/Strutural
Engineer.

3.1.7 CONSTRUCTION DOCUMENTS. The Design-Builder shall submit for the Owner’s
written approval Construction Documents based on the approved Design Development
Documents. The Construction Documents shall set forth in detail the requirements
for construction of the Work, and shall consist of drawings and specifications
based upon codes, laws and regulations enacted at the time of their preparation.
When the Design-Builder submits the Construction Documents, the Design-Builder
shall identify in writing all material changes and deviations that have taken
place from the Design Development Documents. Construction shall be in accordance
with these approved Construction Documents. One set of these documents shall be
furnished to the Owner prior to commencement of construction. If a GMP has not
been established, the Design-Builder shall prepare a further update of the
schedule and projected Cost of the Work based on the Construction Documents
(“Projected Cost of the Work”). The Projected Cost of the Work shall be used to
monitor actual costs. The Design-Builder shall meet with the Owner and the
Architect/Strutural Engineer to review the Projected Cost of the Work. In the
event the Owner or the Architect/Strutural Engineer discovers any inaccuracies
or inconsistencies in the Projected Cost of the Work, they shall promptly notify
the Design-Builder, who shall make appropriate adjustments to the Projected Cost
of the Work. When the Projected Cost of the Work is acceptable to the Owner, the
Owner shall acknowledge and approve the Projected Cost of the Work in writing.
The Owner’s approval of the Projected Cost of the Work in no way constitutes or
implies that the Projected Cost of the Work is a guaranteed maximum price. The
Projected Cost of the Work may be changed from time to time, by written Change
Orders. The Projected Cost of the Work shall include, among other things, a
description of the Contract Documents upon which the Project is based, a list of
clarifications and assumptions made by the Design-Builder in the preparation of
the Projected Cost of the Work, a statement of the estimated Cost of the Work,
the Design-Builder’s Fee and the Design-Builder’s Contingency.

3.1.8 OWNERSHIP OF DOCUMENTS. Upon the making of payment pursuant to Paragraph
10.5, the Owner shall receive ownership of the property rights, except for
copyrights, of all documents, drawings, specifications, electronic data and
information prepared, provided or procured by the Design-Builder, its
Civil/Mechanical Engineer, Subcontractors and consultants and distributed to the
Owner for this Project. (Design-Build Documents) Use and ownership of any
design-build documents prepared, provided or procured by the
Architect/Structural Engineer shall be governed by the Architect/Strutural
Engineer’s Agreement.

.1 If this Agreement is terminated pursuant to Paragraph 13.2, the Owner shall
receive ownership of the property rights, except for copyrights, of the
Design-Build Documents upon payment for all Work performed in accordance with
this Agreement, at which time the Owner shall have the right to use, reproduce
and make derivative works from the Design-Build Documents to complete the Work.



--------------------------------------------------------------------------------

.2 If this Agreement is terminated pursuant to Paragraph 13.3, the Owner shall
receive ownership of the property rights, except for copyrights, of the
Design-Build Documents upon payment of all sums provided in Paragraph 12.3, at
which time the Owner shall have the right to use, reproduce and make derivative
works from the Design-Build Documents to complete the Work.

.3 The Owner may use, reproduce and make derivative works from the Design-Build
Documents for subsequent renovation and remodeling of the Work, but shall not
use, reproduce or make derivative works from the Design-Build Documents for
other projects without the written authorization of the Design-Builder, who
shall not unreasonably withhold consent.

.4 The Owner’s use of the Design-Build Documents without the Design-Builder’s
involvement or on other projects is at the Owner’s sole risk, except for the
Design-Builder’s indemnification obligation pursuant to Paragraph 3.7, and the
Owner shall defend, indemnify and hold harmless Design-Builder, its
Civil/Mechanical Engineer, Subcontractors and consultants, and the agents,
officers, directors and employees of each of them from all claims, damages,
losses, costs and expenses, including but not limited to attorney’s fees, costs
and expenses incurred in connection with any dispute resolution process, arising
out of or resulting from Owner’s use of the Design-Build Documents.

.5 The Design-Builder shall obtain from its Civil/Mechanical Engineer,
Subcontractors and consultants property rights and rights of use that correspond
to the rights given by the Design-Builder to the Owner in this Agreement.

3.2 DESIGN-BUILDER’S CONTINGENCY

3.2.1 DESIGN-BUILDER’S CONTINGENCY. The Projected Cost of the Work shall include
as the Design-Builder’s Contingency, a sum equal to $500,000. The
Design-Builder’s Contingency will be monitored by the Design-Builder and the
Owner for use at the Design-Builder’s discretion to cover costs which are
properly reimbursable as a Cost of the Work but are not the basis for a Change
Order. The Design-Builder shall report to the Owner, on a monthly basis, all
expenditures made from the Design-Builder’s Contingency, and shall consult with
the Owner in advance regarding any expenditure out of the Design-Builder’s
contingency for a particular item which exceeds $20,000.00.

3.3 CONSTRUCTION PHASE SERVICES

3.3.1 The Construction Phase will commence upon the issuance by the Owner of a
written notice to proceed with construction and the Design-Builder’s receipt of
a building permit for the Project. If construction commences prior to execution
of Amendment No. 1, the Design-Builder shall prepare for the Owner’s written
approval a list of the documents that are applicable to the part of the Work
which the Owner has authorized, which list shall be included in the Owner’s
written notice to proceed.

3.3.2 In order to complete the Work, the Design-Builder shall provide all
necessary construction supervision, inspection, construction equipment, labor,
materials, tools, and subcontracted items.

3.3.3 The Design-Builder shall give all notices and comply with all laws and
ordinances legally enacted at the date of execution of the Agreement which
govern the proper performance of the Work

3.3.4 The Design-Builder shall obtain and the Owner shall pay for the building
permits necessary for the construction of the Project.

3.3.5 The Design-Builder shall keep such full and detailed accounts as are
necessary for proper financial management under this Agreement. The Owner and
the Architect/Strutural Engineer shall be afforded access to all the
Design-Builder’s records, books, correspondence, instructions, drawings,
receipts, vouchers, memoranda and similar data relating to this Agreement. The
Design-Builder shall preserve all such records for a period of three years after
the final payment or longer where required by law.

3.3.6 The Design-Builder shall provide periodic written reports to the Owner and
the Architect/Strutural Engineer on the progress of the Work in such detail as
is required by the Owner and as agreed to by the Owner and the Design-Builder.

3.3.7 The Design-Builder shall develop a system of cost reporting for the Work,
including regular monitoring of actual costs for activities in progress and
estimates for uncompleted tasks and proposed changes in the Work. The reports
shall be presented to the Owner and the Architect/Strutural Engineer at mutually
agreeable intervals.



--------------------------------------------------------------------------------

3.3.8 The Design-Builder shall regularly remove debris and waste materials at
the Worksite resulting from the Work. Prior to discontinuing Work in an area,
the Design-Builder shall clean the area and remove all rubbish and its
construction equipment, tools, machinery, waste and surplus materials. The
Design-Builder shall minimize and confine dust and debris resulting from
construction activities. The Design-Builder will take reasonable steps to
protect occupied areas of the Worksite and the existing building adjoining the
Project (“Building”) in connection with performing the Work. The Design-Builder
shall provide 30 days’ prior written notice prior to closing any portion of the
Building and the parking lot to allow for the performance of the Work. At the
completion of the Work, the Design-Builder shall remove from the Worksite all
construction equipment, tools, surplus materials, waste materials and debris.

3.3.9 The Design-Builder shall prepare and submit to the Owner: 1 set of the
final marked up as-built drawings, in general documenting how the various
elements of the Work including changes were actually constructed or installed,
or as defined by the parties by attachment to this Agreement.

3.4 SCHEDULE OF THE WORK. The Design Builder shall prepare and submit a Schedule
of Work for the Owner’s acceptance and written approval as to milestone dates.
This Schedule shall indicate the dates for the start and completion of the
various stages of the Work, including the dates when information and approvals
are required from the Owner. The Schedule shall be revised as required by the
conditions of the Work.

3.5 SAFETY OF PERSONS AND PROPERTY

3.5.1 SAFETY PRECAUTIONS AND PROGRAMS. The Design-Builder shall have overall
responsibility for safety precautions and programs in the performance of the
Work. While the provisions of this Paragraph establish the responsibility for
safety between the Owner and the Design-Builder, they do not relieve
Subcontractors of their responsibility for the safety of persons or property in
the performance of their work, nor for compliance with the provisions of
applicable laws and regulations.

3.5.2 The Design-Builder shall seek to avoid injury, loss or damage to persons
or property by taking reasonable steps to protect:

.1 its employees and other persons at the Worksite;

.2 materials, supplies and equipment stored at the Worksite for use in
performance of the Work; and

.3 the Project and all property located at the Worksite and adjacent to work
areas, whether or not said property or structures are part of the Project or
involved in the Work.

3.5.3 DESIGN-BUILDER’S SAFETY REPRESENTATIVE. The Design-Builder shall designate
an individual at the Worksite in the employ of the Design-Builder who shall act
as the Design-Builder’s designated safety representative with a duty to prevent
accidents. Unless otherwise identified by the Design-Builder in writing to the
Owner, the designated safety representative shall be the Design-Builder’s
project superintendent. The Design-Builder will report immediately in writing
all accidents and injuries occurring at the Worksite to the Owner. When the
Design-Builder is required to file an accident report with a public authority,
the Design-Builder shall furnish a copy of the report to the Owner.

3.5.4 The Design-Builder shall provide the Owner and the Architect/Strutural
Engineer with copies of all notices required of the Design-Builder by law or
regulation. The Design-Builder’s safety program shall comply with the
requirements of governmental and quasi-governmental authorities having
jurisdiction over the Work.

3.5.5 Damage or loss not insured under property insurance which may arise from
the performance of the Work, to the extent of the negligence attributed to such
acts or omissions of the Design-Builder, or anyone for whose acts the
Design-Builder may be liable, shall be promptly remedied by the Design-Builder.
Damage or loss attributable to the acts or omissions of the Owner, the
Architect/Structural Engineer, or Others and not to the Design-Builder shall be
promptly remedied by the Owner.

3.5.6 If the Owner, in the exercise of its reasonable discretion, deems any part
of the Work or Worksite unsafe, the Owner, without assuming responsibility for
the Design-Builder’s safety program, may require the Design-Builder to stop
performance of the Work or take corrective measures satisfactory to the Owner,
or both. If the Design-Builder does not adopt corrective measures, the Owner may
perform them and reduce by the costs of the corrective measures the Cost of the
Work as provided in Article 8. The Design-Builder agrees to make no claim for
damages, compensation for Design Phase Services, any increase in the
Design-Builder’s Fee and/or the Date of Substantial Completion and/or the Date
of Final Completion based on the Design-Builder’s compliance with the Owner’s
reasonable request.



--------------------------------------------------------------------------------

3.6 HAZARDOUS MATERIALS

3.6.1 A Hazardous Material is any substance or material identified now or in the
future as hazardous under any federal, state or local law or regulation, or any
other substance or material which may be considered hazardous or otherwise
subject to statutory or regulatory requirements governing handling, disposal
and/or clean-up. The Design-Builder shall not be obligated to commence or
continue work until all Hazardous Material discovered at the Worksite has been
removed, rendered or determined to be harmless by the Owner as certified by an
independent testing laboratory approved by the appropriate government agency.

3.6.2 If after the commencement of the Work, Hazardous Material is discovered at
the Project, the Design-Builder shall be entitled to immediately stop Work in
the affected area. The Design-Builder shall report the condition to the Owner
and, if required, the government agency with jurisdiction.

3.6.3 The Design-Builder shall not be required to perform any Work relating to
or in the area of Hazardous Material without written mutual agreement.

3.6.4 The Owner shall be responsible for retaining an independent testing
laboratory to determine the nature of the material encountered and whether it is
a Hazardous Material requiring corrective measures and/or remedial action. Such
measures shall be the sole responsibility of the Owner, and shall be performed
in a manner minimizing any adverse effects upon the Work of the Design-Builder.
The Design-Builder shall resume Work in the area affected by any Hazardous
Material only upon written agreement between the parties after the Hazardous
Material has been removed or rendered harmless and only after approval, if
necessary, of the governmental agency or agencies with jurisdiction.

3.6.5 If the Design-Builder incurs additional costs and/or is delayed due to the
presence or remediation of Hazardous Material, the Design-Builder shall be
entitled to an equitable adjustment in compensation for Design Phase Services,
the Design-Builder’s Fee and/or the Date of Substantial Completion and/or the
Date of Final Completion.

3.6.6 Provided the Design-Builder, its Subcontractors, Material Suppliers and
Subsubcontractors, and the agents, officers, directors and employees of each of
them, have not, acting under their own authority, knowingly entered upon any
portion of the Work containing Hazardous Materials, and to the extent not caused
by the negligent acts or omissions of the Design-Builder, its Subcontractors,
Material Suppliers and Subsubcontractors, and the agents, officers, directors
and employees of each of them, the Owner shall defend, indemnify and hold
harmless the Design-Builder, its Subcontractors and Subsubcontractors, and the
agents, officers, directors and employees of each of them, from and against any
and all direct claims, damages, losses, costs and expenses, including but not
limited to attorney’s fees, costs and expenses incurred in connection with any
dispute resolution process, arising out of or relating to the performance of the
Work in any area affected by Hazardous Material. To the fullest extent permitted
by law, such indemnification shall apply regardless of the fault, negligence,
breach of warranty or contract, or strict liability of the Owner or its
Architect/Structural Engineer.

3.6.7 Material Safety Data (MSD) sheets as required by law and pertaining to
materials or substances used or consumed in the performance of the Work, whether
obtained by the Design-Builder, Subcontractors, the Owner or Others, shall be
maintained at the Project by the Design-Builder and made available to the Owner
and Subcontractors.

3.6.8 During the Design-Builder’s performance of the Work, the Design-Builder
shall be responsible for the proper handling of all materials brought to the
Worksite by the Design-Builder. Upon the issuance of the Certificate of
Substantial Completion, the Owner shall be responsible under this Paragraph for
materials and substances brought to the site by the Design-Builder if such
materials or substances are required by the Contract Documents.

3.6.9 The terms of this Paragraph 3.6 shall survive the completion of the Work
under this Agreement and/or any termination of this Agreement.

3.7 ROYALTIES, PATENTS AND COPYRIGHTS. The Design-Builder shall pay all
royalties and license fees which may be due on the inclusion of any patented or
copyrighted materials, methods or systems selected by the Design-Builder and
incorporated in the Work. The Design-Builder shall defend, indemnify and hold
the Owner harmless from all suits or claims for infringement of any patent
rights or copyrights arising out of such selection. The Owner agrees to defend,
indemnify and hold the Design-Builder harmless from all suits or claims of
infringement of any patent rights or copyrights arising out of any patented or
copyrighted materials, methods or systems specified by the Owner or its
Architect/Structural Engineer.



--------------------------------------------------------------------------------

3.8 WARRANTIES AND COMPLETION

3.8.1 The Design-Builder warrants that all materials and equipment furnished
under the Construction Phase of this Agreement will be new unless otherwise
specified, of good quality, in conformance with the Contract Documents, and free
from defective workmanship and materials. Warranties shall commence on the Date
of Substantial Completion of the Work. The Design-Builder agrees to correct all
construction performed under this Agreement which is defective in workmanship or
materials within a period of two years from the Date of Substantial Completion
or for such longer or shorter periods of time as may be set forth with respect
to specific warranties required by the Contract Documents. The Design-Builder
shall advise the Owner of any additional expense to be included in the Cost of
the Work for obtaining a duration in excess of the one year standard for
specific warranties required by the Contract Documents.

3.8.2 To the extent products, equipment, systems or materials incorporated in
the Work are specified and purchased by the Owner, they shall be covered
exclusively by the warranty of the manufacturer. There are no warranties which
extend beyond the description on the face of any such warranty. To the extent
products, equipment, systems or materials incorporated in the Work are specified
by the Owner but purchased by the Design-Builder and are inconsistent with
selection criteria that otherwise would have been followed by the
Design-Builder, the Design-Builder shall assist the Owner in pursuing warranty
claims. ALL OTHER WARRANTIES EXPRESSED OR IMPLIED INCLUDING THE WARRANTY OF
MERCHANTABILITY AND THE WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE ARE
EXPRESSLY DISCLAIMED.

3.8.3 The Design-Builder shall secure required certificates of inspection,
testing or approval and deliver them to the Owner.

3.8.4 The Design-Builder shall collect all written warranties and equipment
manuals and deliver them to the Owner in a format directed by the Owner.

3.8.5 With the assistance of the Owner’s maintenance personnel, the
Design-Builder shall direct the checkout of utilities and start up operations,
and adjusting and balancing of systems and equipment for readiness.

3.9 CONFIDENTIALITY. The Design-Builder shall treat as confidential and not
disclose to third persons, except Subcontractors, Subsubcontractors, the
Architect/Structural Engineer and the Civil/Mechanical Engineer as is necessary
for the performance of the Work, or use for its own benefit any of the Owner’s
developments, confidential information, know-how, discoveries, production
methods and the like that may be disclosed to the Design-Builder or which the
Design-Builder may acquire in connection with the Work. The Owner shall treat as
confidential information all of the Design-Builder’s estimating systems and
historical and parameter cost data that may be disclosed to the Owner in
connection with the performance of this Agreement. Notwithstanding the
foregoing, the Owner shall be permitted to disclose those portions of the
Contract Documents which the Owner, as a publicly held company, shall be
required to disclose in filings required by applicable law.

3.10 ADDITIONAL SERVICES. The Design-Builder shall provide or procure the
following Additional Services upon the request of the Owner. A written agreement
between the Owner and the Design-Builder shall define the extent of such
Additional Services before they are performed by the Design-Builder. If the
Projected Cost of the Work has been established for the Work or any portion of
the Work, such Additional Services shall be considered a Change in the Work,
unless they are specifically included in the statement of the basis of the
Projected Cost of the Work .

.1 Development of the Owner’s Program, establishing the Project Budget,
investigating sources of financing, general business planning and other
information and documentation as may be required to establish the feasibility of
the Project.

.2 Consultations, negotiations, and documentation supporting the procurement of
Project financing.

.3 Site evaluations, legal descriptions and aerial photographs.

.4 Appraisals of existing equipment, existing properties, new equipment and
developed properties.

.5 Environmental studies, reports and investigations required for submission to
governmental authorities or others having jurisdiction over the Project.

.6 Consultations and representations before governmental authorities or others
having jurisdiction over the Project other than normal assistance in securing
building permits.

.7 The reasonably required verification of Owner-provided drawings and
information.

.8 Artistic renderings, models and mockups of the Project or any part of the
Project or the Work.



--------------------------------------------------------------------------------

.9 Inventories of existing furniture, fixtures, furnishings and equipment which
might be under consideration for incorporation into the Work.

.10 Interior design and related services including procurement and placement of
furniture, furnishings, artwork and decorations.

.11 Making revisions to the Schematic Design, Design Development, Construction
Documents or documents forming the basis of the Projected Cost of the Work after
they have been approved by the Owner, and which are due to causes beyond the
control of the Design-Builder. Causes beyond the control of the Design-Builder
do not include acts or omissions on the part of Subcontractors, Material
Suppliers, Subsubcontractors or the Civil/Mechanical Engineer. Causes beyond the
control of the Design-Builder shall include, but not be limited to, acts or
omissions on the part of the Owner and/or the Architect/Structural Engineer.

.12 Design, coordination, management, expediting and other services supporting
the procurement of materials to be obtained, or work to be performed, by the
Owner, including but not limited to specialty systems which are not a part of
the Work.

.13 Estimates, proposals, appraisals, consultations, negotiations and services
in connection with the repair or replacement of an insured loss, provided such
repair or replacement did not result from the negligence of the Design-Builder.

.14 The premium portion of overtime work ordered by the Owner, including
productivity impact costs, other than that required by the Design-Builder to
maintain the Schedule of Work.

.15 Out-of-town travel by the Civil/Mechanical Engineer in connection with the
Work, except between the Civil/Mechanical Engineer’s office, the
Design-Builder’s office, the Owner’s office and the Worksite.

.16 Obtaining service contractors and training maintenance personnel, assisting
and consulting in the use of systems and equipment after the initial start up.

.17 Services for tenant or rental spaces not a part of this Agreement.

.18 Services requested by the Owner or required by the Work which are not
specified in the Contract Documents and which are not normally part of generally
accepted design and construction practice.

.19 Serving or preparing to serve as an expert witness in connection with any
proceeding, legal or otherwise, regarding the Project.

.20 Document reproduction exceeding the limits provided for in this Agreement.

3.11 DESIGN-BUILDER’S REPRESENTATIVE The Design-Builder shall designate a person
who shall be the Design-Builder’s authorized representative. The
Design-Builder’s Representative is: David J. Settles, Senior Project Manager.
All notices required to be delivered to Design-Builder under the Contract
Documents shall be construed to have been properly delivered if they are
delivered to Design-Builder’s Representative at the address described below.
Written notices may be delivered in person, by certified mail (return receipt
requested), by express mail delivery carrier (with tracking service), internal
inter-office courier, or by electronic mail as follows:

Miller-Valentine Construction, LLC

4000 Miller-Valentine Court

P.O. Box 744

Dayton, Ohio 45401-0744

Phone: (937) 297-3225

E-mail: david.settles@mvg.com



--------------------------------------------------------------------------------

ARTICLE 4

OWNER’S RESPONSIBILITIES

4.1 INFORMATION AND SERVICES PROVIDED BY OWNER.

4.1.1 The Owner shall provide full information in a timely manner regarding
requirements for the Project, including the Owner’s Program and other relevant
information.

4.1.2 The Owner shall provide:

.1 all available information describing the physical characteristics of the
site, including surveys, site evaluations, legal descriptions, existing
conditions, subsurface and environmental studies, reports and investigations;
and

.2 unless otherwise provided in the Contract Documents, necessary approvals,
site plan review, rezoning, easements and assessments, fees and charges required
for the construction, use, occupancy or renovation of permanent structures,
including legal and other required services.

4.1.3 The Owner shall provide reasonable evidence satisfactory to the
Design-Builder, prior to commencing the Work and during the progress of the
Work, that sufficient funds are available and committed for the entire cost of
the Project, including a reasonable allowance for changes in the Work as may be
approved in the course of the Work. Unless such reasonable evidence is provided,
the Design-Builder shall not be required to commence or continue the Work. The
Design-Builder may stop Work after seven (7) days’ written notice to the Owner
if such evidence is not presented within a reasonable time. The failure of the
Design-Builder to insist upon the providing of this evidence at any one time
shall not be a waiver of the Owner’s obligation to make payments pursuant to
this Agreement, nor shall it be a waiver of the Design-Builder’s right to
require that such evidence be provided at a later date.

4.1.4 The Design-Builder shall be entitled to rely on the completeness and
accuracy of the information and services required by this Paragraph 4.1.

4.2 RESPONSIBILITIES DURING DESIGN PHASE.

4.2.1 The Owner shall provide the Owner’s Program at the inception of the Design
Phase and shall review and timely approve in writing schedules, estimates,
Preliminary Estimate, Schematic Design Documents, Design Development Documents
and Construction Documents furnished during the Design Phase as set forth in
Paragraph 3.1, and the Projected Cost of the Work as set forth in Subparagraph
3.1.7.

4.3 RESPONSIBILITIES DURING CONSTRUCTION PHASE

4.3.1 The Owner shall review the Schedule of the Work as set forth in Paragraph
3.4 and timely approve the milestone dates set forth.

4.3.2 If the Owner becomes aware of any error, omission or failure to meet the
requirements of the Contract Documents or any fault or defect in the Work, the
Owner shall give prompt written notice to the Design-Builder.

4.3.3 The Owner shall communicate with the Design-Builder’s Subcontractors,
Material Suppliers and the Civil/Mechanical Engineer only through or in the
presence of the Design-Builder. The Owner shall have no contractual obligations
to Subcontractors, suppliers, or the Civil/Mechanical Engineer.

4.3.4 The Owner shall provide insurance for the Project as provided in Article
12.

4.4 OWNER’S REPRESENTATIVE. The Owner’s Representative is Ronald Gramke. The
Representative:

.1 shall be fully acquainted with the Project;

.2 agrees to furnish the information and services required of the Owner pursuant
to Paragraph 4.1 so as not to delay the Design-Builder’s Work; and

.3 shall have authority to bind the Owner in all matters requiring the Owner’s
approval, authorization or written notice. If the Owner changes its
representative or the representatives authority as listed above, the Owner shall
notify the Design-Builder in writing in advance.

All notices required to be delivered to Owner under the Contract Documents shall
be construed to have been properly delivered if they are delivered to Owner’s
Representative at the address described below. Written notices may be delivered
in person, by certified mail (return receipt requested), by express mail
delivery carrier (with tracking service), internal inter-office courier, or by
electronic mail as follows:

The Midland Company

7000 Midland Boulevard

Batavia, Ohio 45102-2607

Attn: Ronald L. Gramke

Phone: (513) 947-5217

E-mail:



--------------------------------------------------------------------------------

4.5 TAX EXEMPTION. If in accordance with the Owner’s written direction the
Design-Builder claims an exemption for taxes, the Owner shall defend, indemnify
and hold the Design-Builder harmless for all liability, penalty, interest, fine,
tax assessment, attorney’s fees or other expense or cost incurred by the
Design-Builder as a result of any action taken by the Design-Builder in
accordance with the Owner’s direction.

ARTICLE 5

SUBCONTRACTS

Work not performed by the Design-Builder with its own forces shall be performed
by Subcontractors, the Civil/Mechanical Engineer or the Architect/Structural
Engineer.

5.1 RETAINING SUBCONTRACTORS. The Owner shall have the right to review and
approve all written Project proposals of $5,000 or more submitted by
Subcontractors and Material Suppliers. The Design-Builder shall not retain any
subcontractor or material supplier to whom the Owner has a reasonable and timely
objection, provided that the Owner agrees to compensate the Design-Builder for
any additional costs incurred by the Design-Builder as a result of such
objection. The Owner may propose subcontractors to be considered by the
Design-Builder. The Design-Builder shall not be required to retain any
subcontractor to whom the Design-Builder has a reasonable objection.

5.2 MANAGEMENT OF SUBCONTRACTORS. The Design-Builder shall be responsible for
the management of the Subcontractors in the performance of their work. Except
for negligent acts or omissions of the Owner or the Architect/Structural
Engineer, the Design-Builder is solely responsible for insuring that all of the
Work completed by the Subcontractors is in conformity with the Contract
Documents. The Owner is not responsible for the acts or omissions of
Subcontractors retained by the Design-Builder for the performance of the Work.

5.3 ASSIGNMENT OF SUBCONTRACT AGREEMENTS. The Design-Builder shall provide for
assignment of subcontract agreements in the event that the Owner terminates this
Agreement for cause as provided in Paragraph 13.2. Following such termination,
the Owner shall notify in writing those Subcontractors whose assignments will be
accepted, subject to the rights of sureties.

5.4 BINDING OF SUBCONTRACTORS AND MATERIAL SUPPLIERS. The Design-Builder agrees
to bind every Subcontractor and Material Supplier (and require every
Subcontractor to so bind its Subsubcontractors and Material Suppliers) to all
the provisions of this Agreement and the Contract Documents as they apply to the
Subcontractors and Material Suppliers portions of the Work.

ARTICLE 6

TIME

6.1 DATE OF COMMENCEMENT. The Date of Commencement is the effective date of this
Agreement as first written in Article 1 unless otherwise set forth below:

The Work shall proceed in general accordance with the Schedule of Work as such
schedule may be amended from time to time, subject, however, to other provisions
of this Agreement.

6.2 SUBSTANTIAL/FINAL COMPLETION. Unless the parties agree otherwise, the Date
of Substantial Completion and/or the Date of Final Completion shall be
established in Amendment No. 1 to this Agreement subject to adjustments as
provided for in the Contract Documents. The Owner and the Design-Builder may
agree not to establish such dates, or in the alternative, to establish one but
not the other of the two dates. If such dates are not established upon the
execution of this Agreement, at such time as the Projected Cost of the Work is
accepted a Date of Substantial Completion and/or Date of Final Completion of the
Work shall be established in Amendment No. 1. If the Projected Cost of the Work
is not established and the parties desire to establish a Date of Substantial
Completion and/or Date of Final Completion, it shall be set forth in Amendment
No. 1.

6.2.1 Time limits stated in the Contract Documents are of the essence.



--------------------------------------------------------------------------------

6.2.2 Unless instructed by the Owner in writing, the Design-Builder shall not
knowingly commence the Work before the effective date of insurance that is
required to be provided by the Design-Builder or the Owner.

6.3 DELAYS IN THE WORK

6.3.1 If causes beyond the Design-Builder’s control delay the progress of the
Work, then the Cost of the Work, compensation for Design Phase Services and/or
the Date of Substantial Completion and/or the Date of Final Completion shall be
modified by Change Order as appropriate. In addition, the Design-Builder’s Fee
shall be modified by Change Order as appropriate where the cause for delay
results from changes ordered in the Work or acts or omissions of the Owner, the
Architect/Structural Engineer or others. Such causes shall include but not be
limited to: changes ordered in the Work, acts or omissions of the Owner, the
Architect/Structural Engineer or Others, the Owner or the Architect/Structural
Engineer preventing the Design-Builder from performing the Work pending dispute
resolution, Hazardous Materials or differing site conditions. Causes beyond the
control of the Design-Builder do not include acts or omissions on the part of
the Design-Builder, Subcontractors, Subsubcontractors, Material Suppliers or the
Civil/Mechanical Engineer.

6.3.2 To the extent a delay in the progress of the Work is caused by adverse
weather conditions not reasonably anticipated, fire, unusual transportation
delays, general labor disputes impacting the Project but not specifically
related to the Worksite, governmental agencies, or unavoidable accidents or
circumstances, the Design-Builder shall only be entitled to its actual costs
without fee and an extension of the Date of Substantial Completion and/or the
Date of Final Completion.

6.3.3 In the event delays to the Project are encountered for any reason, the
parties agree to undertake reasonable steps to mitigate the effect of such
delays.

ARTICLE 7

COMPENSATION

7.1 DESIGN PHASE COMPENSATION

7.1.1 The cost of services performed directly by the Civil/Mechanical Engineer
is computed separately and is independent from the Design-Builder’s compensation
for work or services performed directly by the Design-Builder; these costs shall
be shown as separate items on applications for payment. Due to the fact that the
Civil/Mechanical Engineer is retained by the Design-Builder, the payments to the
Civil/Mechanical Engineer shall be as detailed in a separate agreement between
the Design-Builder and the Civil/Mechanical Engineer. The cost of architectural
and engineering services provided by the Architect/Structural Engineer shall be
paid by the Owner. Such sums shall not be included in the Projected Cost of the
Work. The Projected Cost of the Workshall also include Civil/Mechanical
Engineer’s Fee. The Design-Builder’s Fee does not include the fees of the
Civil/Mechanical Engineer; however, as provided in Subparagraph 8.2.7, the Cost
of the Work upon which Design-Builder’s Fee is based shall include the costs of
services rendered by the Civil/Mechanical Engineer.

7.1.2 The Owner shall compensate the Design-Builder for services performed
during the Design Phase as described in Paragraph 3.1, including preparation of
the Projected Cost of the Work as described in Subparagraph 3.1.7, as follows:

See Exhibit A attached and incorporated by reference.

7.1.3 Compensation for Design Phase Services, as part of the Work, shall include
the Design-Builder’s Fee as established in Paragraph 7.3, paid in proportion to
the services performed, subject to adjustment as provided in Paragraph 7.4.

7.1.4 Intentionally Omitted.

7.1.5 Within five (5) days after receipt of each monthly application for
payment, the Owner shall give written notice to the Design-Builder of the
Owner’s acceptance or rejection, in whole or in part, of such application for
payment. On or before the tenth (10th) day of the month immediately following
the Owner’s acceptance or rejection of such application, the Owner shall pay
directly to the Design-Builder the appropriate amount for which application for
payment is made, less amounts previously paid by the Owner. If such application
is rejected in whole or in part, the Owner shall indicate



--------------------------------------------------------------------------------

the reasons for its rejection. If the Owner and the Design-Builder cannot agree
on a revised amount on or before the tenth (10th) day of the month immediately
following the Owner’s acceptance or rejection of the Design-Builder’s
application for payment, the Owner shall pay directly to the Design-Builder the
appropriate amount for those items not rejected by the Owner for which
application for payment is made, less amounts previously paid by the Owner.
Those items rejected by the Owner shall be due and payable when the reasons for
the rejection have been removed.

7.1.6 If the Owner fails to pay the Design-Builder at the time payment of any
amount becomes due, then the Design-Builder may, at any time thereafter, upon
serving written notice that the Work will be stopped within seven (7) days after
receipt of the notice by the Owner, and after such seven (7) day period, stop
the Work until payment of the amount owing has been received.

7.1.7 Payments due pursuant to Subparagraph 7.1.5, may bear interest from the
date payment is due at the prime rate prevailing at the location of Project.

7.2 CONSTRUCTION PHASE COMPENSATION

7.2.1 The Owner shall compensate the Design-Builder for Work performed following
the commencement of the Construction Phase on the following basis:

.1 the Cost of the Work as allowed in Article 8; and

.2 the Design-Builder’s Fee paid in proportion to the services performed subject
to adjustment as provided in Paragraph 7.4.

7.2.3 Payment for Construction Phase Services shall be as set forth in Article
10. If Design Phase Services continue to be provided after construction has
commenced, the Design-Builder shall continue to be compensated as provided in
Paragraph 7.1, or as mutually agreed.

7.3 DESIGN-BUILDER’S FEE. The Design-Builder’s Fee shall be as follows, subject
to adjustment as provided in Paragraph 7.4:

See Exhibit A attached and incorporated by reference

7.4 ADJUSTMENT IN THE DESIGN-BUILDER’S FEE Adjustment in the Design-Builder’s
Fee shall be made as follows:

See Exhibit A attached and incorporated by reference

ARTICLE 8

COST OF THE WORK

The Owner agrees to pay the Design-Builder for the Cost of the Work as defined
in this Article. This payment shall be in addition to the Design-Builder’s Fee
stipulated in Paragraph 7.3.

8.1 COST ITEMS FOR DESIGN PHASE SERVICES.

8.1.1 Compensation for Design Phase Services as provided in Paragraph 7.1.

8.2 COST ITEMS FOR CONSTRUCTION PHASE SERVICES.

8.2.1 Wages paid for labor in the direct employ of the Design-Builder in the
performance of the Work.

8.2.2 Salaries as set forth on Exhibit B attached and incorporated in this
Agreement by reference of the Design-Builder’s employees when stationed at the
field office, in whatever capacity employed, employees engaged on the road
expediting the production or transportation of material and equipment, and
employees from the principal or branch office performing the functions listed
below:

.1 Project Managers and Assistant Project Managers.

.2 Administrative Assistant, Project Assistant, and/or Administrative Support.

.3 Project Technicians.



--------------------------------------------------------------------------------

8.2.3 Cost of all employee benefits and taxes including but not limited to
workers compensation, unemployment compensation, Social Security, health,
welfare, retirement and other fringe benefits as required by law, labor
agreements, or paid under the Design-Builder’s standard personnel policy,
insofar as such costs are paid to employees of the Design-Builder who are
included in the Cost of the Work under Subparagraphs 8.2.1 and 8.2.2.

8.2.4 Reasonable transportation and travel expenses of the following of
Design-Builder’s personnel incurred in connection with the Work:
Design-Builder’s Senior Project Manager, currently Dave Settles, Assistant
Project Managers, currently Brian James and Brian Hartigan, Safety Coordinator
and Labor Coordinator.

8.2.5 Cost of all materials, supplies and equipment incorporated in the Work,
including costs of inspection and testing if not provided by the Owner,
transportation, storage and handling.

8.2.6 Payments made by the Design-Builder to Subcontractors for work performed
under this Agreement.

8.2.7 Fees and expenses for design services procured or furnished by the
Design-Builder or its Civil/Mechanical Engineer. As provided in Paragraph 7.1,
fees and expenses for architectural and engineering services provided by the
Architect/Structural Engineer and shall be paid directly by the Owner and shall
not be included in the Projected Cost of the Work.

8.2.8 Cost, including transportation and maintenance of all materials, supplies,
equipment, temporary facilities and hand tools not owned by the workers that are
used or consumed in the performance of the Work, less salvage value and/or
residual value; and cost less salvage value on such items used, but not consumed
that remain the property of the Design-Builder.

8.2.9 Rental charges of all necessary machinery and equipment, exclusive of hand
tools owned by workers, used at the Worksite, whether rented from the
Design-Builder or Others, including installation, repair and replacement,
dismantling, removal, maintenance, transportation and delivery costs. Rental
from unrelated third parties shall be reimbursed at actual cost. Rentals from
the Design-Builder or its affiliates, subsidiaries or related parties shall be
reimbursed at the prevailing rates in the locality of the Worksite up to
eighty-five percent (85%) of the value of the piece of equipment.

8.2.10 Cost of the premiums for all insurance and surety bonds which the
Design-Builder is required to procure or deems necessary, and approved by the
Owner.

8.2.11 Sales, use, gross receipts or other taxes, tariffs or duties related to
the Work (other than the income taxes) for which the Design-Builder is liable.

8.2.12 Permits, fees, licenses, tests, royalties, damages for infringement of
patents and/or copyrights, including costs of defending related suits for which
the Design-Builder is not responsible as set forth in Paragraph 3.7, and
deposits lost for causes other than the Design-Builder’s negligence or the
negligence of its Subcontractors.

8.2.13 Losses, expenses or damages to the extent not compensated by insurance or
otherwise, and the cost of corrective work and/or redesign during the
Construction Phase and for a period of two years following the Date of
Substantial Completion, provided that such corrective work and/or redesign did
not arise from the negligence of the Design-Builder or its Subcontractors.

8.2.14 All costs associated with establishing, equipping, operating, maintaining
and demobilizing the field office.

8.2.15 Reproduction costs, photographs, cost of telegrams, facsimile
transmissions, long distance telephone calls, data processing services, postage,
express delivery charges, telephone service at the Worksite and reasonable petty
cash expenses at the field office.

8.2.16 All water, power and fuel costs necessary for the Work except as modified
by Outline Specifications.

8.2.17 Cost of removal of all non-hazardous substances, debris and waste
materials.

8.2.18 Costs incurred due to an emergency affecting the safety of persons and/or
property.

8.2.19 Legal, mediation and arbitration fees and costs, other than those arising
from disputes between the Owner and the Design-Builder and/or Subcontractors,
reasonably and properly resulting from the Design-Builder’s and/or
Subcontractor’s performance of the Work.



--------------------------------------------------------------------------------

8.2.20 All costs directly incurred in the performance of the Work,or in
connection with the Project, and not included in the Design-Builder’s Fee as set
forth in Article 7, which are reasonably inferable from the Contract Documents
as necessary to produce the intended results.

8.2.21 Costs incurred for soil borings required for the Project.

8.3 DISCOUNTS. All discounts for prompt payment shall accrue to the Owner to the
extent such payments are made directly by the Owner. To the extent payments are
made with funds of the Design-Builder, all cash discounts shall accrue to the
Design-Builder. All trade discounts, rebates and refunds, and all returns from
sale of surplus materials and equipment, shall be credited to the Cost of the
Work. The Owner shall be offered an opportunity to pay early in order to obtain
any trade discount or rebate.

ARTICLE 9

CHANGES IN THE WORK

Changes in the Work which are within the general scope of this Agreement may be
accomplished, without invalidating this Agreement, by Change Order, Work Change
Directive, or a minor change in the work, subject to the limitations stated in
the Contract Documents.

9.1 CHANGE ORDER

9.1.1 The Design-Builder may request and/or the Owner, without invalidating this
Agreement, may order changes in the Work within the general scope of the
Contract Documents consisting of additions, deletions or other revisions to the
Projected Cost of the Work, compensation for Design Phase Services, the
Design-Builder’s Fee and/or the Date of Substantial Completion and/or the Date
of Final Completion being adjusted accordingly. All such changes in the Work
shall be authorized by applicable Change Order, and shall be performed under the
applicable conditions of the Contract Documents.

9.1.2 Each adjustment in the Projected Cost of the Work resulting from a Change
Order shall clearly separate the amount attributable to compensation for Design
Phase Services, other Cost of the Work and the Design-Builder’s Fee, with the
Design-Builder’s Fee not to exceed nine percent (9%) for Change Orders involving
changes in the scope of the Project. For Change Orders not involving changes in
the scope of the Project, no additional Design-Builder’s Fee shall be charged.

9.1.3 The Owner and the Design-Builder shall negotiate in good faith an
appropriate adjustment to the Projected Cost of the Work, compensation for
Design Phase Services, the Design-Builder’s Fee and/or the Date of Substantial
Completion and/or the Date of Final Completion and shall conclude these
negotiations as expeditiously as possible. Acceptance of the Change Order and
any adjustment in the Projected Cost of the Work, compensation for Design Phase
Services, the Design-Builder’s Fee and/or the Date of Substantial Completion
and/or the Date of Final Completion shall not be unreasonably withheld.

9.2 WORK CHANGE DIRECTIVES

9.2.1 The Owner may issue a written Work Change Directive directing a change in
the Work prior to reaching agreement with the Design-Builder on the adjustment,
if any, in the Projected Cost of the Work, the Design-Builder’s Fee, the Date of
Substantial Completion and/or the Date of Final Completion, and if appropriate,
the compensation for Design Phase Services.

9.2.2 The Owner and the Design-Builder shall negotiate expeditiously and in good
faith for appropriate adjustments, as applicable, to the Projected Cost of the
Work, the Design-Builder’s Fee, the Date of Substantial Completion and/or the
Date of Final Completion, and if appropriate the compensation for Design Phase
Services, arising out of Work Change Directives. As the changed work is
completed, the Design Builder shall submit its costs for such work with its
application for payment beginning with the next application for payment within
thirty (30) days of the issuance of the Work Change Directive. Pending final
determination of cost to the Owner, amounts not in dispute may be included in
applications for payment and shall be paid by Owner.

9.2.3 If the Owner and the Design-Builder agree upon the adjustments in the
Projected Cost of the Work, the Design-Builder’s Fee, the Date of Substantial
Completion and/or the Date of Final Completion, and if appropriate the
compensation for Design Phase Services, for a change in the Work directed by a
Work Change Directive, such agreement shall be the subject of an appropriate
Change Order. The Change Order shall include all outstanding Change Directives
issued since the last Change Order.



--------------------------------------------------------------------------------

9.3 MINOR CHANGES IN THE WORK

9.3.1 The Design-Builder may make minor changes in the design and construction
of the Project consistent with the intent of the Contract Documents which do not
involve an adjustment in the Projected Cost of the Work, the Design-Builder’s
Fee, the Date of Substantial Completion and/or the Date of Final Completion, and
do not materially and adversely affect the design of the Project, the quality of
any of the materials or equipment specified in the Contract Documents, the
performance of any materials, equipment or systems specified in the Contract
Documents, or the quality of workmanship required by the Contract Documents.

9.3.2 The Design-Builder shall promptly inform the Owner in writing of any such
changes and shall record such changes on the Design-Build Documents maintained
by the Design-Builder.

9.4 UNKNOWN CONDITIONS. If in the performance of the Work the Design-Builder
finds latent, concealed or subsurface physical conditions which materially
differ from the conditions the Design-Builder reasonably anticipated, or if
physical conditions are materially different from those normally encountered and
generally recognized as inherent in the kind of work provided for in this
Agreement, then the Projected Cost of the Work, the Design-Builder’s Fee, the
Date of Substantial Completion and/or the Date of Final Completion, and if
appropriate the compensation for Design Phase Services, shall be equitably
adjusted by Change Order within a reasonable time after the conditions are first
observed. The Design-Builder shall provide the Owner with written notice within
the time period set forth in Paragraph 9.6.

9.5 DETERMINATION OF COST

9.5.1 An increase or decrease in the Projected Cost of the Work resulting from a
change in the Work shall be determined by one or more of the following methods:

.1 unit prices set forth in this Agreement or as subsequently agreed;

.2 a mutually accepted, itemized lump sum;

.3 costs determined as defined in Paragraph 7.2 and Article 8 and a mutually
acceptable Design-BuiIder’s Fee as determined in Subparagraph 7.4.1; or

.4 if an increase or decrease cannot be agreed to as set forth in Clauses
9.5.1.1 through 9.5.1.3 above, and the Owner issues a Work Change Directive, the
cost of the change in the Work shall be determined by the reasonable actual
expense and savings of the performance of the Work resulting from the change. If
there is a net increase in the Projected Cost of the Work, the Design-Builder’s
Fee shall be adjusted as set forth in Paragraph 7.4. In case of a net decrease
in the Projected Cost of the Work , the Design-Builder’s Fee shall not be
adjusted. The Design-Builder shall maintain a documented, itemized accounting
evidencing the expenses and savings.

9.5.2 If unit prices are indicated in the Contract Documents or are subsequently
agreed to by the parties, but the character or quantity of such unit items as
originally contemplated is so different in a proposed Change Order that the
original unit prices will cause substantial inequity to the Owner or the
Design-Builder, such unit prices shall be equitably adjusted.

9.5.3 If the Owner and the Design-Builder disagree as to whether work required
by the Owner is within the scope of the Work, the Design-Builder shall furnish
the Owner with an estimate of the costs to perform the disputed work in
accordance with the Owner’s interpretations. If the Owner issues a written order
for the Design-Builder to proceed, the Design-Builder shall perform the disputed
work and the Owner shall pay the Design-Builder fifty percent (50%) of its
estimated cost to perform the work. In such event, both parties reserve their
rights as to whether the work was within the scope of the Work. The Owner’s
payment does not prejudice its right to be reimbursed should it be determined
that the disputed work was within the scope of Work. The Design-Builder’s
receipt of payment for the disputed work does not prejudice its right to receive
full payment for the disputed work should it be determined that the disputed
work is not within the scope of the Work.

9.6 CLAIMS FOR ADDITIONAL COST OR TIME. For any claim for an increase in the
Projected Cost of the Work, the Design-Builder’s Fee and the Date of Substantial
Completion and/or the Date of Final Completion, and if appropriate the
compensation for Design Phase Services, the Design-Builder shall give the Owner
written notice of the claim within twenty-one (21) days after the occurrence
giving rise to the claim or within twenty-one (21) days after the Design-Builder
first recognizes the condition giving rise to the claim, whichever is later.
Except in an emergency, notice shall be given before proceeding with the



--------------------------------------------------------------------------------

Work. Claims for design and estimating costs incurred in connection with
possible changes requested by the Owner, but which do not proceed, shall be made
within twenty-one (21) days after the decision is made not to proceed. Any
change in the Projected Cost of the Work, the Design-Builder’s Fee, the Date of
Substantial Completion and/or the Date of Final Completion, and if appropriate
the compensation for Design Phase Services, resulting from such claim shall be
authorized by Change Order.

9.7 EMERGENCIES. In any emergency affecting the safety of persons and/or
property, the Design-Builder shall act, at its discretion, to prevent threatened
damage, injury or loss. Any change in the Projected Cost of the Work, the
Design-Builder’s Fee, the Date of Substantial Completion and/or the Date of
Final Completion, and if appropriate the compensation for Design Phase Services,
on account of emergency work shall be determined as provided in this Article.

9.8 CHANGES IN LAW. In the event any changes in laws or regulations affecting
the performance of the Work are enacted after either the date of this Agreement
the Projected Cost of the Work, the Design-Builder’s Fee, the Date of
Substantial Completion and/or the Date of Final Completion, and if appropriate
the compensation for Design Phase Services, shall be equitably adjusted by
Change Order.

ARTICLE 10

PAYMENT FOR CONSTRUCTION PHASE SERVICES

10.1 PROGRESS PAYMENTS

10.1.1 On or before the 25th day of each month after the Construction Phase has
commenced, the Design-Builder shall submit to the Owner and the Architect an
application for payment consisting of the Cost of the Work performed up to the
30th day of such month, including the cost of material suitably stored on the
Worksite or at other locations approved by the Owner, along with a proportionate
share of the Design-Builder’s Fee. Approval of payment applications for such
stored materials shall be conditioned upon submission by the Design-Builder of
bills of sale and applicable insurance or such other documentation satisfactory
to the Owner which establish the Owner’s title to such materials, or otherwise
to protect the Owner’s interest. Prior to submission of the next application for
payment, the Design-Builder shall furnish to the Owner a statement accounting
for the disbursement of funds received under the previous application. The
extent of information contained in such statement shall be as agreed upon
between the Owner and the Design-Builder. The Owner, the Architect/Strutural
Engineer and the Design-Builder shall meet at the Worksite on a monthly basis at
the end of every month during the Construction Phase to review the
Design-Builder’s applications for payment

10.1.2 Within five (5) days after receipt of each monthly application for
payment, the Owner shall give written notice to the Design-Builder of the
Owner’s acceptance or rejection, in whole or in part, of such application for
payment. On or before the tenth (10th) day of the month immediately following
the Owner’s acceptance or rejection of such application, the Owner shall pay
directly to the Design-Builder the appropriate amount for which application for
payment is made, less amounts previously paid by the Owner. If such application
is rejected in whole or in part, the Owner shall indicate the reasons for its
rejection. If the Owner and the Design-Builder cannot agree on a revised amount
then, on or before the tenth (10th) day of the month immediately following the
Owner’s acceptance or rejection of the Design-Builder’s application for payment,
the Owner shall pay directly to the Design-Builder the appropriate amount for
those items not rejected by the Owner for which application for payment is made,
less amounts previously paid by the Owner. Those items rejected by the Owner
shall be due and payable when the reasons for the rejection have been removed.

10.1.3 If the Owner fails to pay the Design-Builder at the time payment of any
amount becomes due, then the Design-Builder may, at any time thereafter, upon
serving written notice that the Work will be stopped within seven (7) days after
receipt of the notice by the Owner, and after such seven day period, stop the
Work until payment of the amount owing has been received.

10.1.4 Payments due but unpaid pursuant to Subparagraph 10.1.2, less any amount
retained pursuant to Paragraphs 10.2 and 10.3 may bear interest from the date
payment is due at the prime rate prevailing at the place of the Project.

10.1.5 The Design-Builder warrants and guarantees that title to all Work,
materials and equipment covered by an application for payment, whether
incorporated in the Project or not, will pass to the Owner upon receipt of such
payment by the Design-Builder, free and clear of all liens, claims, security
interests or encumbrances, hereinafter referred to as liens. The Design-Builder
will provide with each application for payment partial lien waivers from the
Design-Builder, the Subcontractors and Material Suppliers with respect to
previous payments made by the Owner for Construction Phase Services as
reasonably requested by the Owner or Owner’s lender.

10.1.6 The Owner’s progress payment, occupancy or use of the Project, whether in
whole or in part, shall not be deemed an acceptance of any Work not conforming
to the requirements of the Contract Documents.



--------------------------------------------------------------------------------

10.1.7 Upon Substantial Completion of the Work, the Owner shall pay the
Design-Builder the unpaid balance of the Cost of the Work, compensation for
Design Phase Services and the Design-Builder’s Fee, less one-hundred-fifty
percent (150%) of the cost of completing any unfinished items as agreed to
between the Owner and the Design-Builder as to extent and time for completion.
The Owner thereafter shall pay the Design-Builder monthly the amount retained
for unfinished items as each item is completed.

10.2 RETAINAGE. From each progress payment made prior to the time Substantial
Completion of the Work has been reached, the Owner shall retain five (5%) of the
Hard Costs for the Project. For purposes of this Agreement, “Hard Costs” shall
mean all costs included in the Cost of the Work other than the Design-Builder’s
Fee and the cost of Design Phase Services rendered by the Design-Builder or its
Civil/Mechanical Engineer. At the time the Work is fifty percent (50%) complete
and thereafter, the Owner shall withhold no further retainage and shall pay the
Design-Builder the full amount of what is due on account of subsequent progress
payments.

10.3 ADJUSTMENT OF DESIGN-BUILDER’S APPLICATION FOR PAYMENT The Owner may adjust
or reject an application for payment or nullify a previously approved
Design-Builder application for payment, in whole or in part, as may reasonably
be necessary to protect the Owner from loss or damage based upon the following,
to the extent that the Design-Builder is responsible under this Agreement:

.1 the Design-Builder’s repeated failure to perform the Work as required by the
Contract Documents;

.2 loss or damage arising out of or relating to this Agreement and caused by the
Design-Builder to the Owner or Others to whom the Owner may be liable;

.3 the Design-Builder’s failure to properly pay the Civil/Mechanical Engineer,
Subcontractors or Material Suppliers for labor, materials, equipment or supplies
furnished in connection with the Work, provided that the Owner is making
payments to the Design-Builder in accordance with the terms of this Agreement;

.4 Defective Work not corrected in a timely fashion;

.5 reasonable evidence of delay in performance of the Work such that the Work
will not be completed by the Date of Substantial Completion and/or the Date of
Final Completion, and that the unpaid balance of the Contract Sum is not
sufficient to offset any direct damages that may be sustained by the Owner as a
result of the anticipated delay caused by the Design-Builder; and

.6 reasonable evidence demonstrating that the unpaid balance of the Contract Sum
is insufficient to fund the cost to complete the Work.

The Owner shall give written notice to the Design-Builder at the time of
disapproving or nullifying all or part of an application for payment of the
specific reasons. When the above reasons for disapproving or nullifying an
application for payment are removed, payment will be made for the amount
previously withheld.

10.4 OWNER OCCUPANCY OR USE OF COMPLETED OR PARTIALLY COMPLETED WORK

10.4.1 Portions of the Work that are completed or partially completed may be
used or occupied by the Owner when (a) the portion of the Work is designated in
a Certificate of Substantial Completion, (b) appropriate insurer(s) and/or
sureties consent to the occupancy or use, and (c) appropriate public authorities
authorize the occupancy or use. Such partial occupancy or use shall constitute
Substantial Completion of that portion of the Work. The Design-Builder shall not
unreasonably withhold consent to partial occupancy or use. The Owner shall not
unreasonably refuse to accept partial occupancy or use, provided such partial
occupancy or use is of value to the Owner.

10.5 FINAL PAYMENT

10.5.1 Final Payment, consisting of the unpaid balance of the Cost of the Work,
compensation for Design Phase Services and the Design-Builder’s Fee, shall be
due and payable when the work is fully completed. Before issuance of final
payment, the Owner may request satisfactory evidence that all payrolls, material
bills and other indebtedness connected with the Work have been paid or otherwise
satisfied.

10.5.2 In making final payment the Owner waives all claims except for:

.1 outstanding liens;



--------------------------------------------------------------------------------

.2 improper workmanship or defective materials appearing within two years after
the Date of Substantial Completion, except with regard to workmanship or
materials which are the subject of a special warranty of one year under the
Contract Documents;

.3 improper workmanship or defective materials appearing within one year after
the Date of Substantial Completion where the workmanship or materials are the
subject of a one year warranty under the Contract Documents;

.4 work not in conformance with the Contract Documents; and

.5 terms of any special warranties required by the Contract Documents.

10.5.3 In accepting final payment, the Design-Builder waives all claims except
those previously made in writing and which remain unsettled.

ARTICLE 11

INDEMNITY

11.1 INDEMNITY

11.1.1 To the fullest extent permitted by law, the Design-Builder shall defend,
indemnify and hold harmless the Owner, its subsidiaries, owners, officers,
directors, members, consultants, agents and employees from all claims, damages,
losses, expenses, direct or indirect or consequential (unless covered under the
builders’ risk property policy required in paragraph 12.4 and subject to the
limitation on consequential damages set forth in paragraph 12.7) resulting from
or in any way connected with the Work performed or to be performed by the
Design-Builder, the Subcontractors or anyone employed directly or indirectly by
any of them or by anyone for whose acts any of them may be liable. This
provision is intended to be, and shall be construed as consistent with, and not
in conflict with Ohio Revised Code Section 2305.31. The Design-Builder shall not
be required to defend, indemnify or hold harmless the Owner, Owner’s officers,
directors, members, consultants, agents and employees for any acts, omissions or
negligence of the Owner, the Owner’s officers, directors, members, consultants,
employees, agents or separate contractors.

11.1.2 For the purpose of the foregoing duty to defend and to indemnify the
Owner against liability, but for no other purpose, the Design-Builder, the
Subcontractors or anyone employed directly or indirectly by any of them or by
anyone for whose acts any of them may be liable expressly waives its statutory
and constitutional immunity, as codified in Article A.II, Section 35 of the Ohio
Constitution and at Ohio Revised Code Sections 4123.74 and 4123.741, as an
employer, and its compliance with Ohio Workers Compensation. The Owner and the
Design-Builder expressly acknowledge that this waiver was mutually negotiated.
The Design-Builder agrees to include in any subcontract with any Subcontractor a
provision in which the Subcontractor waives its industrial insurance immunity.

11.1.3 To the fullest extent permitted by law, the Owner shall defend, indemnify
and hold harmless the Design-Builder, its officers, directors or members,
Subcontractors or anyone employed directly or indirectly by any of them or
anyone for whose acts any of them may be liable from all claims for bodily
injury and property damage, other than property insured under Paragraph 12.4,
that may arise from the performance of work by the Architect/Structural Engineer
or Others, to the extent of the negligence attributed to such acts or omissions
by the Architect/Structural Engineer or Others.

ARTICLE 12

INSURANCE, BONDS AND WAIVER OF SUBROGATION

12.1 DESIGN-BUILDER’S LIABILITY INSURANCE

12.1.1 The Design-Builder shall obtain and maintain insurance coverage for the
following claims which may arise out of the performance of this Agreement,
whether resulting from the Design-Builder’s operations or from the operations of
any Subcontractor, anyone in the employ of any of them, or by an individual or
entity for whose acts they may be liable:

.1 workers compensation, disability and other employee benefit claims under acts
applicable to the Work;



--------------------------------------------------------------------------------

.2 under applicable employers liability law, bodily injury, occupational
sickness, disease or death claims of the Design-Builder’s employees;

.3 bodily injury, sickness, disease or death claims for damages to persons not
employed by the Design-Builder;

.4 personal injury liability claims for damages directly or indirectly related
to the persons employment by the Design-Builder or for damages to any other
person;

.5 claims for physical injury to tangible property, including all resulting loss
of use of that property, to property other than the Work itself and property
insured under Paragraph 12.4;

.6 bodily injury, death or property damage claims resulting from motor vehicle
liability in the use, maintenance or ownership of any motor vehicle; and

.7 contractual liability claims.

12.1.2 The Design-Builder’s Commercial General Liability Insurance will be
project specific coverage, and Automobile Liability Insurance as required by
Subparagraph 12.1.1 shall be written for not less than the following limits of
liability:

.1 Commercial General Liability Insurance – Project Specific Coverage.

a. Each Occurrence Limit $1,000,000

b. General Aggregate $2,000,000

c. Products/Completed Operations Aggregate $2,000,000

d. Personal and Advertising Injury Limit $1,000,000

.2 Comprehensive Automobile Liability Insurance

a. Combined Single Limit Bodily Injury and Property Damage

$1,000,000

12.1.3 The Design-Builder shall carry a project specific Umbrella Liability
policy, which shall be written for not less than the following limit of
liability:

.1. Umbrella Liability Policy – Project Specific Coverage.

a. Each Occurrence Limit/Aggregate Limit $25,000,000

12.1.4 The policies shall contain a provision that coverage will not be canceled
or not renewed until at least thirty (30) days prior written notice has been
given to the Owner. Certificates of insurance showing required coverage to be in
force shall be filed with the Owner prior to commencement of the Work. The Owner
shall be named as an additional insured on the Design-Builder’s commercial
general and automobile liability and umbrella policies required above.
Specifically, the Design-Builder shall include the Owner as an additional
insured under Commercial General Liability Form CG2010 (11/85 edition). This
policy of the Design-Builder shall be primary for the Design-Builder and the
Owner, and the Owner’s insurance covering the Owner will be excess and
noncontributory.

12.1.5 Project specific products and completed operations insurance shall be
maintained for a minimum period of at least five years after the date of
Substantial Completion or final payment, whichever occurs earlier. Specifically,
the Design-Builder agrees to provide the Owner as an additional insured under
the commercial general liability form CG 2010 (11/85 edition) for this five-year
period.

12.2 PROFESSIONAL LIABILITY INSURANCE. The Design-Builder shall obtain
professional liability insurance for claims arising from the negligent
performance of professional services under this Agreement, which shall be
“practice” or “general office” Professional Liability Insurance written for not
less than $1,000,000 per claim and in the aggregate with a deductible not to
exceed $50,000. The Professional Liability Insurance shall include prior acts
coverage sufficient to cover all services rendered by the Civil/Mechanical
Engineer. The Design-Builder shall require the Civil Engineer to obtain
Professional Liability Insurance for not less than $1,000,000 per claim and in
the aggregate and shall require the Mechanical Engineer to obtain Professional
Liability Insurance for not less than $1,500,000 per claim and in the aggregate.
These coverages shall be continued in effect for four (4) years after the Date
of Substantial Completion.



--------------------------------------------------------------------------------

12.3 OWNER’S LIABILITY INSURANCE The Owner shall be responsible for obtaining
and maintaining its own liability insurance. Insurance for claims arising out of
the performance of this Agreement may be purchased and maintained at the Owner’s
discretion.

12.4 INSURANCE TO PROTECT PROJECT

12.4.1 The Owner shall obtain and maintain insurance to cover the replacement
cost of the existing building. This policy will remain in force during all
construction Work. The Design-Builder shall obtain and maintain All Risk
Builders Risk insurance in a form acceptable to the Owner, upon the entire
Project for the full cost of replacement of the new construction at the time of
any loss. This insurance shall include as named insureds the Owner, the
Architect/Structural Engineer, the Design-Builder, Subcontractors, and
Subsubcontractors. This insurance shall include all risk insurance for physical
loss or damage including without duplication of coverage at least: theft,
vandalism, malicious mischief, transit, materials stored off site, collapse,
falsework, temporary buildings, debris removal, flood, earthquake, testing, and
damage resulting from defective design, workmanship or material. The
Design-Builder shall increase limits of coverage, if necessary, to reflect
estimated replacement cost. The insurance policy shall be written without a
co-insurance clause. The Owner shall be solely responsible for any deductible
amounts.

12.4.2 If the Owner occupies or uses a portion of the Project prior to its
Substantial Completion, such occupancy or use shall not commence prior to a time
mutually agreed to by the Owner and the Design-Builder. Permission for partial
occupancy from the insurance company shall be included as standard in the
property insurance policy, to ensure that this insurance shall not be canceled
or lapsed on account of partial occupancy. Consent of the Design-Builder to such
early occupancy or use shall not be unreasonably withheld.

12.4.3 The Design-Builder shall obtain and maintain boiler and machinery
insurance as necessary. The interests of the Owner, the Architect/Structural
Engineer, the Design-Builder, the Subcontractors, and Subsubcontractors shall be
protected under this coverage.

12.4.4 The Design-Builder shall provide the Owner with evidence of all property
insurance policies before an exposure to loss may occur. Copies of any policies
and subsequent endorsements shall be furnished to the Owner. The Owner shall be
given thirty (30) days notice of cancellation, non-renewal, or any endorsements
restricting or reducing coverage. The cost of this insurance shall be a Cost of
the Work pursuant to Article 8, and the Contract Sum shall be increased by
Change Order. If the Owner is damaged by the failure of the Design-Builder to
purchase or maintain property insurance or to so notify the Owner, the
Design-Builder shall bear all reasonable costs incurred by the Owner arising
from the damage.

12.4.5 The Design-Builder and its Subcontractors shall not have the right to
self-insure against the risks covered in Subparagraph 12.4.1.

12.5 PROPERTY INSURANCE LOSS ADJUSTMENT

12.5.1 Any insured loss shall be adjusted with the Owner and the Design-Builder
and made payable to the Owner and Design-Builder as trustees for the insureds,
as their interests may appear, subject to any applicable mortgagee clause.

12.5.2 Upon the occurrence of an insured loss, monies received will be deposited
in a separate account and the trustees shall make distribution in accordance
with the agreement of the parties in interest, or in the absence of such
agreement, in accordance with a dispute resolution award pursuant to Article 14.
If the trustees are unable to agree between themselves on the settlement of the
loss, such dispute shall also be submitted for resolution pursuant to Article
14.

12.6 WAIVER OF SUBROGATION

12.6.1 The Design-Builder waives all rights against the Owner, and any of its
employees and agents for damages covered by the insurance provided pursuant to
Paragraph 12.4 to the extent they are covered by that insurance, except such
rights as they may have to the proceeds of such insurance held by the Owner as
trustee. The Owner waives all rights against the Design-Builder, and any of its
employees, agents, Subcontractors and Subsubcontractors for damages covered by
the insurance provided pursuant to Paragraph 12.4 to the extent they are covered
by that insurance, except such rights as they may have to the proceeds of such
insurance held by the Design-Builder as trustee. The Design-Builder shall
require similar waivers from all Subcontractors, and shall require each of them
to include similar waivers in their subsubcontracts and agreements.

12.6.2 The Owner waives subrogation against the Design-Builder, Subcontractors,
Material Suppliers and Subsubcontractors for damages in excess of $27,000,000 on
all property and consequential loss policies carried by the Owner on adjacent
properties and for damages in excess of $27,000,000 under property and
consequential loss policies purchased for the Project after its completion.



--------------------------------------------------------------------------------

12.6.3 The policies shall also be endorsed to state that the carrier waives any
right of subrogation against the Design-Builder, and with respect to the Owner’s
policies under Section 12.6.2 only, the Subcontractors, Material Suppliers, or
Subsubcontractors for damages in excess of $27,000,000.

12.7 MUTUAL WAIVER OF CONSEQUENTIAL DAMAGES The Design-Builder agrees to waive
all claims against the Owner for all consequential damages that may arise out of
or relate to this Agreement. The Owner agrees to waive all claims against the
Design-Builder for all consequential damages that may arise out of or relate to
this Agreement in excess of $27,000,000 (“Excess Damages”). The Owner agrees to
waive such Excess Damages, including, but not limited to, the Owner’s loss of
use of the Property, all rental expenses incurred, loss of services of
employees, or loss of reputation. The Design-Builder agrees to waive damages
including but not limited to the loss of business, loss of financing, principal
office overhead and profits, loss of profits not related to this Project, or
loss of reputation. This paragraph shall not be construed to preclude
contractual provisions for liquidated damages when such provisions relate to
direct damages only. The provisions of this paragraph shall govern the
termination of this Agreement and shall survive such termination.

12.8 BONDING

12.8.1 Performance and Payment Bonds are not required of the Design-Builder.

ARTICLE 13

SUSPENSION AND TERMINATION OF THE AGREEMENT AND OWNER’S RIGHT

TO PERFORM DESIGN -BUILDER’S RESPONSIBILITIES

13.1 SUSPENSION BY THE OWNER FOR CONVENIENCE

13.1.1 The Owner may order the Design-Builder in writing to suspend, delay or
interrupt all or any part of the Work without cause for such period of time as
the Owner may determine to be appropriate for its convenience.

13.1.2 Adjustments caused by suspension, delay or interruption shall be made for
increases in the Projected Cost of the Work, compensation for Design Phase
Services, the Design-Builder’s Fee and/or the Date of Substantial Completion
and/or the Date of Final Completion. No adjustment shall be made if the
Design-Builder is or otherwise would have been responsible for the suspension,
delay or interruption of the Work, or if another provision of this Agreement is
applied to render an equitable adjustment.

13.2 OWNER’S RIGHT TO PERFORM DESIGN-BUILDER’S OBLIGATIONS AND TERMINATION BY
THE OWNER FOR CAUSE

13.2.1 If the Design-Builder persistently fails to perform any of its
obligations under this Agreement, the Owner may, after five (5) days written
notice, during which period the Design-Builder fails to perform such obligation,
undertake to perform such obligations.

13.2.2 Upon an additional five (5) days written notice to the Design-Builder and
the Design-Builder’s surety, if any, the Owner may terminate this Agreement for
any of the following reasons:

.1 if the Design-Builder persistently utilizes improper materials and/or
inadequately skilled workers;

.2 if the Design-Builder does not make proper payment to laborers, Material
Suppliers or Subcontractors, provided that the Owner is making payments to the
Design-Builder in accordance with the terms of this Agreement;

.3 if the Design-Builder persistently fails to abide by the orders, regulations,
rules, ordinances or laws of governmental authorities having jurisdiction; or

.4 if the Design-Builder otherwise materially breaches this Agreement.

If the Design-Builder fails to cure or commence and continue to cure within the
five (5) days, the Owner, without prejudice to any other right or remedy, may
take possession of the Worksite and complete the Work utilizing any reasonable
means. In this event, the Design-Builder shall not have a right to further
payment until the Work is completed.



--------------------------------------------------------------------------------

13.2.3 If the Design-Builder files a petition under the Bankruptcy Code, this
Agreement shall terminate if the Design-Builder or the Design-Builder’s trustee
rejects the Agreement or, if there has been a default, the Design-Builder is
unable to give adequate assurance that the Design-Builder will perform as
required by this Agreement or otherwise is unable to comply with the
requirements for assuming this Agreement under the applicable provisions of the
Bankruptcy Code.

13.2.4 In the event the Owner exercises its rights under Subparagraph 13.2.1 or
13.2.2, upon the request of the Design-Builder the Owner shall provide a
detailed accounting of the cost incurred by the Owner.

13.3 TERMINATION BY OWNER WITHOUT CAUSE If the Owner terminates this Agreement
other than as set forth in Paragraph 13.2, the Owner shall pay the
Design-Builder for all Work executed and for all proven loss, cost or expense in
connection with the Work, plus all demobilization costs. In addition, the
Design-Builder shall be paid an amount calculated as set forth below:

.1 If the Owner terminates this Agreement prior to commencement of the
Construction Phase, the Design-Builder shall be paid for the Design-Builder’s
Design Phase services provided to date as set forth in Subparagraph 7.1.2 and
7.1.3, and a premium as set forth below: None

.2 If the Owner terminates this Agreement after commencement of the Construction
Phase, the Design-Builder shall be paid for the Construction Phase Services
provided to date pursuant to Subparagraph 7.2.1 and a premium as set forth
below: None

.3 The Owner shall also pay to the Design-Builder fair compensation, either by
purchase or rental at the election of the Owner, for all equipment retained. The
Owner shall assume and become liable for obligations, commitments and unsettled
claims that the Design-Builder has previously undertaken or incurred in good
faith in connection with the Work or as a result of the termination of this
Agreement. As a condition of receiving the payments provided under this Article
13, the Design-Builder shall cooperate with the Owner by taking all steps
necessary to accomplish the legal assignment of the Design-Builder’s rights and
benefits to the Owner, including the execution and delivery of required papers.

13.4 TERMINATION BY THE DESIGN-BUILDER

13.4.1 Upon five (5) days written notice to the Owner, the Design-Builder may
terminate this Agreement for any of the following reasons:

.1 if the Work has been stopped for a sixty (60) day period

a. under court order or order of other governmental authorities having
jurisdiction; or

b. as a result of the declaration of a national emergency or other governmental
act during which, through no act or fault of the Design-Builder, materials are
not available;

.2 if the Work is suspended by the Owner for sixty (60) consecutive days;

.3 if the Owner fails to furnish reasonable evidence that sufficient funds are
available and committed for the entire cost of the Project in accordance with
Subparagraph 4.1.3 of this Agreement.

13.4.2 If the Owner has for thirty (30) days failed to pay the Design-Builder
pursuant to Subparagraph 10.1.2, the Design-Builder may give written notice of
its intent to terminate this Agreement. If the Design-Builder does not receive
payment within five (5) days of giving written notice to the Owner, then upon
five (5) days’ additional written notice to the Owner, the Design-Builder may
terminate this Agreement.

13.4.3 Upon termination by the Design-Builder in accordance with this
Subparagraph, the Design-Builder shall be entitled to recover from the Owner
payment for all Work executed and for all proven loss, cost or expense in
connection with the Work, plus all demobilization costs and reasonable damages.
In addition, the Design-Builder shall be paid an amount calculated as set forth
either in Subparagraph 13.3.1 or 13.3.2, depending on when the termination
occurs, and Subparagraph 13.3.3.



--------------------------------------------------------------------------------

ARTICLE 14

DISPUTE RESOLUTION

14.1 WORK CONTINUANCE AND PAYMENT. Unless otherwise agreed in writring, the
Design-Builder shall continue the Work and maintain the approved schedules
during all dispute resolution proceedings. If the Design-Builder continues to
perform, the Owner shall continue to make payments in accordance with the
Agreement.

14.2 INITIAL DISPUTE RESOLUTION. In the event of any claims, disputes or other
matters in question between the parties to this Agreement, the parties agree
first to try in good faith to settle the dispute by mediation through a dispute
resolution center selected by the Design-Builder and the Owner which is located
in reasonable proximity to the Worksite. Any demand for mediation must be made
within a reasonable time after the claim, dispute or other matter in question
has arisen. The Owner and Design-Builder agree to use best efforts to reach a
mediated settlement and fully cooperate with all requests and suggestions of the
mediator.

14.3 ARBITRATION Any claim, dispute or other matter in question not resolved by
mediation will be decided by arbitration in accordance with the arbitration laws
of the state in which the Project is located (“State”) or, if none, under the
Federal Arbitration Act. The arbitration process and hearing must be initiated
through the appropriate court of the County in which the Project is located
(“Court”). A demand for arbitration may be made concurrently with a demand for
mediation and must be made within a reasonable time after the claim, dispute or
other matter in question has arisen.

14.4 MULTIPARTY PROCEEDING The parties agree that all parties necessary to
resolve a claim shall be parties to the same dispute resolution proceeding.
Appropriate provisions shall be included in all other contracts relating to the
Work to provide for the consolidation of such dispute resolution proceedings.

14.5 DISCOVERY The parties will allow and participate in discovery in accordance
with the State Rules of Civil Procedure for a period of ninety (90) days after
the filing of an anwer or other responsive pleading. All issues regarding
compliance with discovery requests will be decided by the arbitration panel
appointed under the auspices of the Court.

14.6 ARBITRATION AWARD The arbitration panel will have the authority to award
any remedy or relief, other than the awarding of punitive damages and
consequential damages, to the extent such consequential damages exceed
$27,000,000, that a court of the State could order or grant, including, without
limitation, specific performance of any obligation created under this Agreement,
the issuance of an injunction, or the imposition of sanctions for abuse or
frustration of the arbitration process. The arbitration award must be in writing
and must specify the factual and legal basis for the arbitration panel’s
decision. The award rendered by the arbitration panel will be final upon
approval by the Court, and the judgment may be entered upon it in accordance
with applicable law in any court having jurisdiction.

14.7 COST OF DISPUTE RESOLUTION The cost of any mediation proceeding shall be
shared equally by the parties participating. The prevailing party in any dispute
arising out of or relating to this Agreement or its breach that is resolved by
the dispute resolution process set forth in Paragraph 14.3, shall be entitled to
recover from the other party those reasonable attorneys’ fees, costs and
expenses incurred by the the prevailing party in connection with such dispute
resolution process.

14.8 LIEN RIGHTS. Nothing in this Article shall limit any rights or remedies not
expressly waived by the Design-Builder which the Design-Builder may have under
lien laws.

ARTICLE 15

MISCELLANEOUS PROVISIONS

15.1 ASSIGNMENT Neither the Owner nor the Design-Builder shall assign its
interest in this Agreement without the written consent of the other except as to
the assignment of proceeds. The terms and conditions of this Agreement shall be
binding upon both parties, their partners, successors, assigns and legal
representatives. Neither party to this Agreement shall assign the Agreement as a
whole without written consent of the other except that the Owner may assign the
Agreement to a wholly-owned subsidiary of the Owner when the Owner has fully
indemnified the Design-Builder or to an institutional lender providing
construction financing for the Project as long as the assignment is no less
favorable to the Design-Builder than this Agreement. In the event of such
assignment, the Design-Builder shall execute all consents reasonably required.
In such event, the wholly-owned subsidiary or lender shall assume the Owner’s
rights and obligations under the Contract Documents. If either party attempts to
make such an assignment, that party shall nevertheless remain legally
responsible for all obligations under the Agreement, unless otherwise agreed by
the other party.

15.2 GOVERNING LAW This Agreement shall be governed by the law in effect at the
location of the Project.



--------------------------------------------------------------------------------

15.3 SEVERABILITY The partial or complete invalidity of any one or more
provisions of this Agreement shall not affect the validity or continuing force
and effect of any other provision.

15.4 NO WAIVER OF PERFORMANCE The failure of either party to insist, in any one
or more instances, on the performance of any of the terms, covenants, or
conditions of this Agreement, or to exercise any of its rights, shall not be
construed as a waiver or relinquishment of such term, covenant, condition or
right with respect to further performance.

15.5 TITLES AND GROUPINGS The titles given to the articles of this Agreement are
for ease of reference only and shall not be relied upon or cited for any other
purpose. The grouping of the articles in this Agreement and of the Owner’s
specifications under the various headings is solely for the purpose of
convenient organization and in no event shall the grouping of provisions, the
use of paragraphs or the use of headings be construed to limit or alter the
meaning of any provisions.

15.6 JOINT DRAFTING The parties to this Agreement expressly agree that this
Agreement was jointly drafted, and that both had opportunity to negotiate its
terms and to obtain the assistance of counsel in reviewing its terms prior to
execution. Therefore, this Agreement shall be construed neither against nor in
favor of either party, but shall be construed in a neutral manner.

15.7 RIGHTS AND REMEDIES The parties rights, liabilities, responsibilities and
remedies with respect to this Agreement, whether in contract, tort, negligence
or otherwise, shall be exclusively those expressly set forth in this Agreement.

ARTICLE 16

EXISTING CONTRACT DOCUMENTS

The Contract Documents in existence at the time of execution of this Agreement
are as follows:

As defined in Subparagraph 2.4.1, the following Exhibits are a part of this
Agreement:

Exhibits A and B attached

This Agreement is entered into as of the date entered in Article 1.

 

ATTEST:  

/s/ Charles S. Griffith

OWNER: THE MIDLAND COMPANY, an Ohio corporation BY:  

/s/ John I. Von Lehman

PRINT NAME:   John I. Von Lehman PRINT TITLE:   EVP & CFO ATTEST:  

 

DESIGN-BUILDER: MILLER-VALENTINE CONSTRUCTION, LLC, an Ohio limited liability
company BY:  

/s/ David J. Settles

PRINT NAME:   David J. Settles PRINT TITLE:   Senior Project Manager

 